       Case 5:18-cv-00496-BKS-ML Document 111 Filed 05/05/20 Page 1 of 4




JOHN G. POWERS, ESQ.
jpowers@hancocklaw.com
315-565-4547

                                           May 5, 2020
VIA ECF

Honorable Brenda K. Sannes
United States District Court Judge
Federal Building & U.S. Courthouse
Syracuse, New York 13261

       Re: John Does #1-9 v. Syracuse University, et al., 5:18-CV-00496 (BKS/ML)

Dear Judge Sannes:

       I am counsel to Defendants Syracuse University (the “University”), Kent Syverud
(“Chancellor Syverud”), Robert Hradsky, and Teresa Abi-Nader Dahlberg. I write to confirm
Defendants’ understanding of how the Court intends to proceed with regard to Defendants’
response to Plaintiffs’ Third Amended Complaint [Dkt. No. 60].

        In the Court’s recent Memorandum-Decision and Order denying Defendants’ motion to
strike the Third Amended Complaint, the Court noted that Defendants had urged the Court to
deny leave for Plaintiffs to file that complaint on the ground that Plaintiffs had failed to cure the
deficiencies claimed by Defendants in their pending motion to dismiss the Second Amended
Complaint. [Memorandum-Decision and Order, at 10 n.3 (Dkt. No. 107)]. As a result, the Court
stated: “The Court reserves judgment and will issue a separate memorandum-decision and
order addressing Defendants’ motion to dismiss. (Dkt. No. 44).” Id. (emphasis added).

        It is Defendants’ interpretation of this passage that they need not, at this time, file a
separate Answer or Motion to Dismiss the Third Amended Complaint. Rather, it is Defendants’
understanding that the Court first will address the question upon which it has reserved judgment:
whether the Third Amended Complaint is futile because Plaintiffs have failed to cure
deficiencies identified by Defendants in their pending motion to dismiss. Should the Court reject
the argument upon which it has reserved judgment, then Defendants will proceed to respond to
the Third Amended Complaint at that time.

                   Defendants’ pending motion is comprised of multiple filings

       In light of the Court’s statement quoted above, we respectfully advise that the referenced
motion is comprised of multiple filings addressing the changed procedural posture of the case
over time. By way of background, this case involves claims made by a group of Syracuse
University fraternity members who were disciplined by the University based on video-recorded
performances at a fraternity event at which the Plaintiffs and other fraternity members were
          Case 5:18-cv-00496-BKS-ML Document 111 Filed 05/05/20 Page 2 of 4



depicted engaging in racist, homophobic, disablist and misogynistic conduct. After conducting a
joint student disciplinary hearing, a University Conduct Board found that each of the Plaintiffs
and certain other students had violated three provisions of the University’s Code of Student
Conduct and, as a result, meted out suspensions of varying length to the Plaintiffs and other
fraternity members based upon their level of involvement. With one exception, those findings
were upheld after appeal to the University Appeals Board.

         In this action challenging the disciplinary process, both the Second Amended Complaint
and the Third Amended Complaint contain largely the same claims, which can be summarized in
two general categories: (i) several variants of a breach of contract claim based upon the
allegation that the University failed to comply with its own student disciplinary procedures; and
(ii) a defamation claim premised on the allegation that public statements of Chancellor Syverud
and other University officials to the University community condemning the fraternity’s conduct
as racist, homophobic, disablist and misogynistic was defamatory. On August 10, 2018,
Defendants initially moved to dismiss these claims in the Second Amended Complaint for failure
to state a claim, based on the analysis contained in their briefing found at Dkt. Nos. 44 (motion
and supporting materials) and 93 (reply).

        Shortly after that motion was filed, on August 13, 2018, a group of the Plaintiffs,
represented by their same legal counsel, filed a parallel state court proceeding, under CPLR
Article 78, captioned: John Doe, et al. v. Syracuse University, Index No. 2018-00001865, RJI
No. 22-18-0762, in Jefferson County Supreme Court (the “Parallel State Court Action”). As set
forth in Defendants’ supplemental briefing to this Court at Dkt. No. 97, the Petitioners’ pleading
in the Parallel State Court Action alleged the exact same conduct that is at issue in this action—
namely, that the University failed to follow its own disciplinary procedures relative to the
fraternity members’ discipline. On January 18, 2019, upon consideration of a full evidentiary
record, Justice James P. McClusky issued a decision dismissing the Article 78 Petition on the
merits.1 Justice McClusky found that, relative to the challenged discipline, the University had
“substantially complied with their procedures” and that the evidentiary record supported
“violations of . . . two rules and a punishment clearly within the [University’s] guidelines.”2

        Given Justice McClusky’s ruling in the University’s favor in the Parallel State Court
Proceeding on factually identical claims, Defendants then supplemented their previously-filed
Fed. R. Civ. P. 12(b)(6) motion in this Court to raise an additional collateral estoppel argument
by additional briefing filed at Dkt. No. 97. Under the Second Circuit authority cited in
Defendants’ supplemental briefing, collateral estoppel flowing from Justice McClusky’s ruling
would apply to all Plaintiffs in this action regardless of whether they were Petitioners in the
Parallel State Court Action. Plaintiffs responded to this supplemental briefing at Dkt. No. 98.




1
 Justice McClusky’s decision is currently on appeal before the Supreme Court Appellate Division, Fourth
Department, and is pending decision on submit.
2
    See Dkt. No. 97-2 (Powers Decl., Ex. A) at pp. 4, 7.
          Case 5:18-cv-00496-BKS-ML Document 111 Filed 05/05/20 Page 3 of 4



                                   Change in the status of the Plaintiffs

        It should also be noted that since the filing of the last briefing on the pending motion,
several of the Plaintiffs in this case have voluntarily dismissed their claims and are no longer a
part of this action. Thus, the only Plaintiffs that currently remain in this action are Doe #13, Doe
#3, and Doe #5.

                                                    ***

        Accordingly, Defendants respectfully request that the Court confirm, via Text Notice,
that Defendants need not respond to the Third Amended Complaint until the Court addresses the
issue upon which it has reserved decision. If the Court has questions about either the federal or
state court actions, Defendants would be pleased to participate in a telephonic conference at the
Court’s convenience.


                                          Respectfully Submitted,

                                       HANCOCK ESTABROOK, LLP

                                             s/ John G. Powers

                                              John G. Powers


cc:       All Counsel of Record via ECF.




3
    Doe #1 was Petitioner Doe #3 in the Parallel State Court Action.
      Case 5:18-cv-00496-BKS-ML Document 111 Filed 05/05/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that, on May 5, 2020, I caused the foregoing to be filed electronically
with the Clerk of the District Court, Northern District of New York using the CM/ECF system,
which sent contemporaneous notification of such filing to all counsel who have made an
appearance in this action.

DATED: May 5, 2020
                                                   s/ John G. Powers
                                                   (Bar Roll No. 50834)
